Citation Nr: 1816034	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include fainting and drop attacks.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the RO in Waco, Texas, which denied service connection for tinnitus, fainting and drop attacks, and residuals of a TBI.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  The Veteran did not experience a TBI event during service and does not have current residuals of a TBI.

2.  The Veteran is currently diagnosed with tinnitus.

3.  Symptoms of tinnitus were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

4.  The currently diagnosed tinnitus manifested many years after service separation and is not etiologically related to military service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Tinnitus was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Veteran submitted a fully developed claim (FDC) in August 2015.  The notice that accompanies the FDC form informed the Veteran what evidence is required to substantiate a claim for service connection, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  See August 2015 application for disability compensation and related compensation benefits (on a VA Form 21-526EZ).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.       

VA has also satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA audiometric examination in October 2015, the report for which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2015 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue of service connection for a migraine headache disorder on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered an opinion with supporting rationale.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing whether the Veteran sustained a TBI during service and for nosebleeds.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, because there is clear and convincing evidence of no in-service head injury or TBI, there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for VA examinations and medical opinions is not warranted.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with tinnitus which is listed (as an organic disease of the nervous system) as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for TBI

The Veteran contends that he sustained a TBI during hand to hand combat training and momentarily lost consciousness, but no medical treatment was offered at the time.  See July 2016 statement.  The Veteran asserts that a brain aneurysm that was diagnosed in 2014 and manifested in fainting and drop attacks are the result of the TBI sustained during service.  See July 2016 Notice of Disagreement; July 2016 statement.

A TBI is the residual disability resulting from a "TBI event."  The residual disability is neurologic in origin, and may be classified as physical, cognitive, and/or behavioral/emotional.  VBA Manual M21-1, III.iv.4.G.2.a.  A TBI event is a traumatically induced structural injury and/or physiological disruption of brain function resulting from an external force indicated by at least one of the following clinical signs immediately following the event: any period of loss of consciousness or decreased consciousness; any loss of memory for events immediately before or after the injury; any alteration in mental state at the time of the injury (confusion, disorientation, slowed thinking, etc.); neurological deficits, whether or not transient; or intracranial lesion.  As such, a TBI event has two necessary components: the external force and the identifiable acute manifestations of brain injury immediately following the external force.  Not all individuals exposed to an external force will have brain injury; therefore, they will not meet the criteria for having a TBI event.  VBA Manual M21-1, III.iv.4.G.2.b.  

After a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a TBI event during service.  Service treatment records do not reflect a report of injury, complaint, treatment, or symptoms of a TBI event in service.  A June 1970 Report of Medical Examination performed upon separation from active service reflects a normal neurologic examination.  On the corresponding June 1970 Report of Medical History, the Veteran denied symptoms of frequent or severe headaches, dizziness or fainting spells, ear, nose or throat trouble, loss of memory or amnesia, and a history of head injury.  

Although the Veteran now alleges he lost consciousness after sustaining head trauma during basic training, the competent evidence of record does not show that such head injury was the type of external force that caused traumatically induced structural injury and/or physiological disruption of brain function that is one of the required showings of a TBI event.  While the Veteran now contends experiencing a TBI event during service from hand to hand combat training, the Board finds that, under the specific facts of this case, the Veteran is not competent to opine as to whether he suffered a traumatic brain injury during service.  While the Veteran is competent to relate general injury or symptoms experienced at any time, he is not competent in this case to opine as to the underlying pathology of the symptoms as TBI related to a head injury sustained during active service.  Such a medical diagnosis requires specific medical knowledge and training regarding traumatic brain injuries, which is a complex medical condition involving physical, neurological, and psychiatric processes and symptoms, that the Veteran has not been shown to possess.  

Moreover, the Board finds the Veteran's recent contentions of experiencing a head injury during service is contrary to the more probative and more contemporaneous medical evidence of record, as well as the Veteran's own contemporaneous lay reports of symptoms in service and at service separation, so is not credible.  Specifically, the Veteran denied a history of head injury on the June 1970 Report of Medical History at service separation, while reporting positive responses to other symptoms such as childhood mumps and ear trouble experienced during service.

For the foregoing reasons, the Board finds the weight of the evidence demonstrates that the Veteran did not experience a TBI event during active service, and does not have a current diagnosis of TBI residuals.  Because the Veteran did not experience a TBI event during service, the claim for service connection for residuals of a TBI must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran generally contends that a current tinnitus disorder is the result of treatment for an ear problem received during active service.  See July 2016 statement.  Initially, the Board finds that the Veteran is currently diagnosed with bilateral tinnitus.  See October 2015 VA examination report.

As discussed above, the Board finds that the Veteran did not experience a TBI event during service; therefore, service connection for tinnitus as a residual of a TBI is not warranted.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the current tinnitus was not incurred in, or otherwise etiologically related to active service.  The evidence also does not demonstrate that chronic symptoms of tinnitus manifested in service, that such symptoms were continuous since service separation, or that tinnitus manifested to a compensable degree within one year of service separation. 

Service treatment records from January 1968 reflect the Veteran was diagnosed, hospitalized, and treated for otitis media in the right ear.  Subsequent treatment records do not reflect any further complaints or symptoms of otitis media.  Additionally, service treatment records do not reflect any complaints, symptoms, diagnosis, or treatment for tinnitus during service, and military personnel records do not indicate that any of the Veteran's military occupation specialties exposed him to acoustic trauma.  Comparison of a July 1967 service enlistment audiometric examination and the June 1970 service separation audiometric examination shows no significant threshold shifts in decibel levels in either ear, and the June 1970 service separation examination reflects hearing acuity was tested to be within normal limits.  Most importantly, the Veteran does not allege that symptoms of tinnitus had its onset during service or that symptoms of tinnitus had been continuous since service separation.

The Veteran underwent  a VA audiometric examination in October 2015.  During the October 2015 VA examination, the Veteran reported working as a lineman and company clerk during service, but did not endorse any specific acoustic trauma.  The Veteran also reported that symptoms of tinnitus occur in both ears multiple times a day and that he has been experiencing such symptoms since he suffered a stroke in November 2014.  Upon examination of the Veteran, the VA examiner opined that it is less likely than not that the current tinnitus is the result of military service given that the Veteran reported the onset of tinnitus after suffering a stroke in November 2014.  As such, the lay and medical evidence weighs against a finding of chronic symptoms of tinnitus during service or continuous symptoms of tinnitus since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  

Further, the lay and medical evidence reflects the Veteran was first diagnosed with tinnitus during the October 2015 VA examination, over 45 years after service separation.  Moreover, VA treatment records from May 2013 to January 2017 do not reflect any complaints, treatment, or diagnosis for tinnitus.  The same evidence also shows that tinnitus did not manifest within one year of service separation.  As tinnitus did not manifest within one year of service separation, the criteria for manifestation of tinnitus to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  

Based on the foregoing, the weight of the competent evidence demonstrates no relationship between the Veteran's current tinnitus disorder and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against 
the claim for service connection for tinnitus on direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for TBI residuals is denied.

Service connection for tinnitus is denied.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


